                          United States District Court
                        Western District of North Carolina
                               Charlotte Division

         Diedre Hutchinson,           )              JUDGMENT IN CASE
                                      )
             Plaintiff(s),            )             3:20-cv-00621-RJC-DCK
                                      )
                 vs.                  )
                                      )
    Absolute Recovery Towing          )
  American Credit Acceptance, LLC     )
       PARS North America,            )
           Defendant(s).              )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s August 16, 2021 Order.

                                               August 16, 2021




      Case 3:20-cv-00621-RJC-DCK Document 17 Filed 08/16/21 Page 1 of 1
